By the Court, Nelson, Ch. J.
I am of opinion that the plea is a good answer to the action. It is a general principle of law that where the performance of the condition of a bond or recognizance has been rendered impossible by the act of God, or of the law, or of the obligee, the default is excused. (Co. Lit. 206, a. ; Bac. Abr. tit. Conditions, (Q.) ; Vin. Abr. tit. Condition, (G. c.) pl. 18, 19, and (I. c.) pl. 16 ; Hurlst, on Bonds, 48 ; The People v. Manning, 8 Cowen, 297.) Where a man is bound for the appearance of W. N. in banco, if he die before the day, the bond is saved. (Vin. Abr. tit. Condition, (G. c.) pi. 18, citing Br. Conditions, pi. 150, per Littleton.') There is a diversity, says Brian, Ch. J., where a condition becomes impossible by the act of God, as death, and where by a third person (or stranger) and where by the obligor, and where by the obligee ; the first and last are sufficient excuses of forfeiture, but the second is not; for in such case the obligor has undertaken that he can rule and govern the stranger, and in the third case it is his own act. (Id. pl. 19, citing Br. Conditions, pi. 127.) Baron Comyn lays down the rule, that the performance of a condition shall be excused by an obstruction of the obligee, or by an interruption of the performance by him. He adds : “ So, if there be a recognizance to the king for appearance, and the party is imprisoned by A. and B. who act by lawful authority of the king.” (Com. Dig. tit. Condition, (L. 6.))
Judgment for the defendant.